DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota et al. (US 2018/0314891 A1).
With respect to claim 1, Ota discloses an image processing apparatus comprising a processing circuitry configured to (see Figure 1, showing processing circuitry #13-#16): acquiring an image that is acquired by capturing a subject laid on a table of a magnetic-resonance imaging apparatus with a camera (see camera #19, see paragraphs 0043-0045); detecting a loop having a possibility of generating an induced current by a magnetic field generated by the magnetic-resonance imaging apparatus, from the image; and outputting a detection result (see paragraphs 0044-0045 and see display #11).  
With respect to claim 2, Ota discloses the processing circuitry detects any one of the loop formed by a cable of a radio frequency (RF) coil used in the magnetic-resonance imaging apparatus, and the loop formed by the subject (see paragraphs 0044-0045 and see display #11).  
With respect to claim 3, Ota discloses the processing circuitry recognizes an object included in the image, and does not detect as the loop when recognized as a specific object (see paragraphs 0044-0045 and see display #11).  
With respect to claim 4, Ota discloses the processing circuitry detects as the loop when recognized as identical objects (see paragraphs 0044-0045 and see display #11).  
With respect to claim 5, Ota discloses the processing circuitry recognizes a cable of an RF coil used in the magnetic-resonance imaging apparatus based on any one of color and pattern included in the image (see paragraphs 0044-0045 and see display #11).  
With respect to claim 7, Ota discloses the processing circuitry detects the loop based on an arrangement of an object in three-dimensional space included in the image (see paragraphs 0044-0045 and see display #11).  
With respect to claim 9, Ota discloses the processing circuitry detects a start condition for starting detection of an object to be detected (see paragraphs 0044-0045 and see display #11).  
With respect to claim 10, Ota discloses an image processing apparatus comprising a processing circuitry configured to (see Figure 1, showing processing circuitry #13-#16): acquiring an image that is acquired by capturing a subject laid on a table of a magnetic-resonance imaging apparatus with a camera (see camera #19, see paragraphs 0043-0045); detecting a cable of an RF coil that is used in the magnetic-resonance imaging apparatus, and a contact with the subject, from the image (see paragraphs 0044-0045 and see display #11); and outputting a detection result (see display #11).  
With respect to claim 11, Ota discloses an image processing apparatus comprising a processing circuitry configured to (see Figure 1, showing processing circuitry #13-#16): acquiring an image that is acquired by capturing a subject laid on a table of a magnetic-resonance imaging apparatus with a camera (see camera #19, see paragraphs 0043-0045); detecting an object to be detected from any one of a first area identified by a magnetic field center of the magnetic-resonance imaging apparatus, and a second area having a possibility of entanglement in movement of a bed of the magnetic-resonance imaging apparatus; and outputting a detection result (see paragraphs 0044-0045 and see display #11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (US 2018/0314891 A1) in view of Ishida (US 2016/0310007 A1).
With respect to claim 6, Ota discloses the claimed invention as stated above except for specifying that the processing circuitry detects the loop from the image captured by the camera that detects an infrared ray. However, Ishida discloses a camera that detects an infrared ray (see paragraph 0029 and Abstract). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a camera that detects an infrared ray as taught by Ishida with Ota’s camera for the purpose of further defining one of all the type of cameras know in the art that will be useful to detect or see a particular aspect.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (US 2018/0314891 A1) in view of Manor et al. (US 2021/0321963 A1).
With respect to claim 8, Ota discloses the claimed invention as stated above except for specifying that the processing circuitry detects the loop based on a trained model for detecting the loop included in the image when the image is input. However, Manor discloses the use of a trained model (see paragraph 0089). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to the use of a trained model as taught by Manor with Ota’s processing for the purpose of obtaining an image with improve quality as indicated by Manor (see paragraph 0089). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in the PTO 892 not relied upon discloses MR systems using cameras. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 3793